                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                        LYNCHBURG DIVISION

LES CHRISTOPHER BURNS,                          )
                                                )
                                                )
                 Plaintiff,                     )     Case No. 6:18CV00073
                                                )
v.                                              )     OPINION AND ORDER
                                                )
                                                )
CHRISTOPHER LEE COOK, ET AL.,                   )     By: James P. Jones
                                                )     United States District Judge
                                                )
                 Defendants.                    )

      M. Paul Valois, James River Legal Associates, Lynchburg, Virginia, for
Plaintiff; David G. Barger, Greenberg Traurig, LLP, McLean, Virginia, for
Defendant Ashley Neese.

      In this action for violation of civil rights under 42 U.S.C. § 1983, plaintiff

Les Christopher Burns claims that one of the defendants, Ashley Neese, violated

his constitutional rights when, as an Assistant United States Attorney for the

Western District of Virginia, she allegedly manufactured false evidence and

destroyed evidence during an investigation and prosecution of his alleged

involvement in narcotics distribution. Neese has moved to dismiss Burns’ action

against her for failure to state a claim upon which relief can be granted, contending

that she is entitled to either absolute or qualified immunity, or in the alternative
that a Bivens-type remedy is not available in this context. For the reasons that

follow, I will grant Neese’s motion.

                                         I.

      The Amended Complaint alleges the following facts as to Burns’ claims

against Neese, which I must accept as true for the purpose of deciding the Motion

to Dismiss.

      Les Christopher Burns has long suffered from an addiction to prescription

medications and opiates. As of 2012, Burns frequently bought and traded small

quantities of pills with other addicts to sustain his addiction, but he did not sell

drugs for financial gain, and he did not administer drugs to anyone else.

      On October 26, 2012, Town of Bedford Police Officer Sarah Dryden

stopped Burns’ vehicle on suspicion that he was driving under the influence.

During the traffic stop, Officer Dryden discovered prescription medications and

drug paraphernalia in Burns’ vehicle. In lieu of arresting Burns, Officer Dryden

referred him to Bedford County Deputy Sheriff Christopher Lee Cook, who was

involved in Operation Pain Train, an investigation into the illegal distribution of

prescription medications in Bedford, Virginia.

      Deputy Sheriff Cook knew that Burns was a low-level prescription

medication user who was familiar with some of Operation Pain Train’s targets, so

he began using Burns as a confidential informant.         As an informant, Burns


                                         -2-
participated in a number of controlled narcotics buys for Deputy Sheriff Cook.

During one of the controlled buys, a memory card from an audio recorder was lost,

and Deputy Sheriff Cook accused Burns of removing and disposing of it, which

Burns denies. Burns alleges that Deputy Sheriff Cook became enraged at him and

told him that he needed to admit to stealing the memory card or he would seek

federal charges against Burns and his wife. Thereafter, Burns told Deputy Sheriff

Cook that the controlled buys were jeopardizing the safety of his family and he

could no longer do them.

      On March 21, 2013, a grand jury indicted Burns on charges of distributing

and conspiring to distribute narcotics. Deputy Sheriff Cook arrested Burns on

March 28,1 and Neese, then an Assistant United States Attorney, was also present

during the arrest. After the arrest, Deputy Sheriff Cook and Neese interrogated

Burns, who falsely confessed to removing and disposing of the memory card. He

also truthfully admitted that he had abused narcotics and shared them with other

addicts, but he did not admit to administering narcotics or distributing them for

profit. Neese recorded the interrogation on her phone, and the interrogation room

also had audio and video recording equipment. However, either Deputy Sheriff

Cook or Neese lost or destroyed the recording. On December 19, 2013, a grand

      1
         Burns’ Amended Complaint alleges that he was arrested on March 28, 2013;
however, in Burns’ bond hearing on the same day, Deputy Sheriff Cook testified that
Burns had been arrested and interviewed on March 27.

                                        -3-
jury returned a Superseding Indictment charging Burns only with conspiring to

distribute narcotics.

      Burns alleges that in order to obtain the original and superseding

Indictments, Neese and Deputy Sheriff Cook solicited false testimony from Burns’

alleged co-conspirators that he had distributed narcotics for financial gain, and they

threatened and pressured witnesses into falsely testifying that Burns had distributed

large quantities of narcotics for financial gain and injected them with narcotics,

without reason or probable cause to believe he had done so. Burns also alleges that

Neese advised and assisted Cook in procuring false evidence against Burns before

he was indicted.

      At Burns’ jury trial on the Superseding Indictment, several of his purported

co-conspirators testified falsely that Burns had distributed narcotics.          This

testimony deviated substantially from earlier statements they had made before

Neese and Deputy Sheriff Cook had allegedly threatened and pressured them into

testifying that Burns had distributed narcotics for profit. Burns was convicted of

conspiring to distribute narcotics, and the court sentenced him to 136 months

imprisonment.

      Burns appealed his conviction, and during the pendency of his appeal, he

discovered the partial extent of Neese and Deputy Sheriff Cook’s alleged

misconduct.     Based on this discovery, he moved to dismiss the Superseding


                                         -4-
Indictment or for a new trial.     The court found that Neese had intentionally

withheld exculpatory evidence from the defense and the court, and it granted

Burns’ motion for a new trial.2 New prosecutors were assigned to the case, and

they moved to dismiss the Superseding Indictment with prejudice. The court

granted the motion on July 21, 2016. Burns had been incarcerated continuously

from his arrest on March 28, 2013, until his release on July 21, 2016.

      Burns alleges he suffered damages because of his prosecution and

confinement, including loss of liberty, fear, apprehension, stress, depression, loss

of consortium, alienation from his wife and children, humiliation, and severe

mental anguish.

      Count Two of Burns’ Amended Complaint alleges that Neese violated his

Fifth Amendment due process rights when she manufactured, procured, and used

false evidence against him, advised Deputy Sheriff Cook to do the same, and when

she destroyed the recordings of Burns’ interrogation. Count Four of the Amended

Complaint alleges that Neese and Deputy Sheriff Cook conspired to violate Burns’

Fifth and Fourteenth Amendment due process rights, and his Fourth amendment

right to be free from the deprivation of liberty, when they engaged in the above

conduct. Burns seeks monetary damages and attorney’s fees from Neese. Neese


      2
          Burns’ present charges against Neese do not stem from this improper
withholding of evidence, nor is the withheld evidence at issue here.

                                        -5-
has moved to dismiss these claims pursuant to Federal Rule of Civil Procedure

12(b)(6). The Motion to Dismiss is ripe for decision. 3

                                            II.

      Federal pleading standards require that a complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). In order to survive a motion to dismiss, the complaint must “state[]

a plausible claim for relief” that “permit[s] the court to infer more than the mere

possibility of misconduct” based upon its “judicial experience and common sense.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In evaluating a pleading, the court

accepts as true all well-pled facts and construes those facts in the light most

favorable to the plaintiff. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591
      3
           Defendant Neese filed and served electronically her Motion to Dismiss on
November 26, 2018. Under the court’s Local Rules, any response to the motion was due
no later than December 10, 2018. W.D. Va. Civ. R. 3(c)(1). Burns filed his response in
opposition to Neese’s motion on December 16, 2018, without seeking leave of court for
his tardiness. Neese then moved to strike Burns’ opposition and requested that the court
treat her Motion to Dismiss as unopposed or conceded. Burns’ counsel has represented
that he understood the obligation to file a timely response, but incorrectly calculated the
due date. Under the circumstances, I will excuse the delay, see Fed. R. Civ. P.
6(b)(1)(B), but in any event, I am still obligated to consider the motion on its merits,
even if the untimely response was unexcused. See Altizer v. Town of Cedar Bluff, No.
1:14CV00007, 2014 WL 2535057, at *2 (W.D. Va. June 5, 2014); cf. Custer v. Pan Am.
Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993) (holding that when considering a motion
for summary judgment, the court “must review the motion, even if unopposed, and
determine from what it has before it whether the moving party is entitled to summary
judgment as a matter of law”).

       I will dispense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument would not
significantly aid the decisional process.

                                            -6-
F.3d 250, 255 (4th Cir. 2009).       A complaint does not need detailed factual

allegations to survive a motion to dismiss; however, it must have more than labels

and conclusions or a recitation of the elements of the cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                         A.

      I will first address Burns’ claims regarding the alleged videotape of his

interrogation. Burns asserts that Neese violated his Fifth Amendment due process

rights when she destroyed the recording and she violated his Fourth, Fifth, and

Fourteenth Amendment rights when she conspired with Deputy Sheriff Cook to do

the same. I find that Burns’ Amended Complaint fails to allege facts sufficient to

make his claims plausible. The Amended Complaint alleges that the interrogation

room had recording equipment and Neese had recorded the interrogation on her

phone, but “either COOK or NEESE caused the recording to be lost or destroyed.”

Am. Compl. ¶ 35, ECF No. 4. Although Burns’ claims are based on the contention

that Neese destroyed the recording, his factual allegations raise the possibility that

it was lost or that Deputy Sheriff Cook was at fault. Accordingly, they do not

allow me to infer more than a mere possibility of misconduct by Neese, and I will

grant the Motion to Dismiss as to these claims.




                                         -7-
                                             B.

       Neese argues that the remaining claims regarding her alleged involvement in

manufacturing and procuring false evidence against Burns should be dismissed

because she is entitled to absolute immunity from suit for this conduct. She

contends that she is entitled to absolute immunity because almost all of the alleged

conduct occurred during the post-probable-cause phase of Burns’ prosecution, and

Burns’ attempts to characterize it as occurring during the investigatory phase are

merely conclusory.

       In actions alleging constitutional violations by federal officials, “prosecutors

enjoy absolute immunity for conduct ‘intimately associated with the judicial phase

of the criminal process.’” Lyles v. Sparks, 79 F.3d 372, 376 (4th Cir. 1996)

(quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).4 The judicial phase of

the criminal process includes initiating a prosecution and presenting a case, Imbler,

424 U.S. at 431, and it extends to “acts undertaken by a prosecutor in preparing for

the initiation of judicial proceedings or for trial,” Buckley v. Fitzsimmons, 509 U.S.

259, 273 (1993). “Those acts must include the professional evaluation of the

evidence assembled by the police and appropriate preparation for its presentation at

trial or before a grand jury after a decision to seek an indictment has been made.”

       4
           “Although Imbler and several of the other immunity cases cited herein were
decided in the context of suits against state officers under 42 U.S.C. § 1983, their analysis
extends to Bivens-type suits brought directly under the Constitution against federal
officials.” Lyles, 79 F.3d at 376 n.4.
                                            -8-
Id. Efforts to control the presentation of a witness’s testimony are also included in

the judicial phase of the criminal process. Imbler, 424 U.S. at 430 n.32; see also

Carter v. Burch, 34 F.3d 257, 261–63 (4th Cir. 1994) (affirming the district court’s

grant of absolute immunity for a prosecutor’s conduct when coaching a witness on

how to testify).

      In some instances, however, a prosecutor undertakes administrative and

investigative duties that do not relate to an advocate’s preparation for the initiation

of a prosecution or for judicial proceedings. Buckley, 509 U.S. at 273 (“There is a

difference between the advocate’s role in evaluating evidence and interviewing

witnesses as he prepares for trial, on the one hand, and the detective’s role in

searching for the clues and corroboration that might give him probable cause to

recommend that a suspect be arrested, on the other hand.”). Actions taken when

performing these duties are entitled to qualified, rather than absolute, immunity.

Id.

      Determining whether a prosecutor is acting as an investigator or an advocate

depends in part on whether the prosecutor possesses probable cause for an arrest.

Id. at 274; see also Goldstein v. Moatz, 364 F.3d 205, 215 (4th Cir. 2004) (“In a

pre-probable-cause investigation, . . . a prosecutor exercises no more discretion

than a police officer and thus should enjoy no more protection than qualified




                                          -9-
immunity.”). 5 Thus, when a prosecutor manufactures evidence in order to obtain

probable cause to arrest a suspect, the prosecutor’s actions constitute an

investigatory function. See Hill v. City of N.Y., 45 F.3d 653, 663 (2d Cir. 1995);

see also Willis v. Blevins, 957 F. Supp. 2d 690, 699 (E.D. Va. 2013) (“[T]he

manufacturing of evidence by a prosecutor, unlike the presentation of false

evidence, is at best only protected by qualified immunity.”). The official seeking

absolute immunity bears the burden of showing that immunity is justified for the

function in question. Burns v. Reed, 500 U.S. 478, 486 (1991).

      Neese’s alleged role in manufacturing evidence comes close to the line

between a prosecutor’s duties as an advocate — preparing to present evidence

before a grand jury, including making efforts to control the presentation of a

witness’s testimony — and as an investigator — searching for corroboration that

might give probable cause to recommend that a suspect be arrested. However, I

find that Burns has alleged conduct that is investigatory. Read in the light most

favorable to him, his allegations state that Neese and Deputy Sheriff Cook solicited

false testimony from alleged co-conspirators that Burns had distributed narcotics

for financial gain, and they threatened and pressured witnesses into falsely

testifying that he had distributed large quantities of narcotics for financial gain and

      5
            However, a probable cause determination does not guarantee a prosecutor
absolute immunity for all subsequent actions. Buckley, 509 U.S. at 274 n.5. Even after
such a determination, a prosecutor may engage in investigative or administrative work
that is entitled only to qualified immunity. Id.
                                         -10-
injected them with narcotics, without any reason to believe he had done so. Neese

and Deputy Sheriff Cook worked together to procure false evidence against him,

with Neese advising and assisting Deputy Sheriff Cook, and they did this in order

to obtain the indictment against him. As alleged, Neese did not have probable

cause to arrest Burns when this conduct occurred; instead, she was searching for

corroboration that might give her probable cause to indict him when she had no

other evidence to do so.

      Moreover, Neese has not met her burden of showing that absolute immunity

is justified for this conduct. She acknowledges that she would be entitled only to

qualified immunity for her alleged role in manufacturing evidence before she had

probable cause to arrest Burns. However, she asserts that Burns’ claim that this

conduct was investigatory is conclusory and meant to circumvent absolute

immunity. Although the facts in support of this claim are minimal, I find that they

make it plausible that Neese’s conduct was investigatory. Burns alleges that the

conduct occurred before he was indicted and for the purpose of obtaining the

indictment. He alleges that Neese and Deputy Sheriff Cook had no reason to

believe the content of the allegedly fabricated evidence — that he had distributed

large quantities of narcotics for financial gain and injected others with narcotics —

and he denies having done so. Instead, he alleges that Deputy Sheriff Cook knew

only that he was a low-level prescription medication user who was familiar with


                                        -11-
targets of Operation Pain Train.        Taken together, these allegations make it

plausible that when Neese allegedly solicited false testimony and threatened and

pressured witnesses into providing false testimony, she did so in search of evidence

to indict Burns.      Accordingly, Burns’ allegations regarding Neese’s role in

manufacturing evidence are not precluded by absolute immunity.

                                           C.

       Neese contends that even if she is not entitled to absolute immunity for the

conduct at issue, the court should dismiss Burns’ claims because she is entitled to

qualified immunity. Neese argues that qualified immunity applies to this conduct

because Burns’ allegations do not show that his constitutional rights were violated.

       “The doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).           To determine if qualified immunity

applies, the court must consider (1) “whether a constitutional right would have

been violated on the facts alleged,” and (2) whether “the right was clearly

established.” Saucier v. Katz, 533 U.S. 194, 200 (2001).6 In determining whether


       6
           The court may consider these questions in either order. Pearson, 555 U.S. at
236.

                                          -12-
the right was clearly established, the relevant inquiry is “whether it would be clear

to an objectively reasonable officer that his conduct violated [the] right.”

Washington v. Wilmore, 407 F.3d 274, 281 (4th Cir. 2005) (internal quotation

marks and citations omitted).

      Here, Burns alleges that Neese manufactured evidence and advised and

assisted Deputy Sheriff Cook to do the same, and he alleges that this conduct

violated his Fifth Amendment due process rights and his Fourth Amendment right

to be free from deprivation of liberty. 7        Accordingly, I will characterize the

constitutional right at issue as “‘the right not to be deprived of liberty as a result of

the fabrication of evidence by a government officer acting in an investigating

capacity.’” Id. at 282 (quoting Zahrey v. Coffey, 221 F.3d 342, 349 (2d Cir.

2000)). For the facts to allege a violation of this right, they must allege both that

Neese fabricated evidence and that Burns’ loss of liberty — his incarceration —

resulted from the fabrication. See Massey v. Ojaniit, 759 F.3d 343, 354 (4th Cir.

2014). To show that Burns’ incarceration resulted from the fabrication, the facts

must support both but-for and proximate causation. Id. But-for causation exists

when the harm at issue would not have occurred absent the relevant conduct, and

      7
         Burns also contends that Neese’s alleged conspiracy with Deputy Sheriff Cook
violated his Fourteenth Amendment due process rights; however, I do not address this
alleged violation here because Burns’ claims against Neese do not involve any state
action. Moreover, although Burns references the Fourth Amendment, I will construe his
claims against Neese as based only on the Fifth Amendment because they do not
challenge his arrest or allege any other unconstitutional searches or seizures.
                                          -13-
proximate causation exists when “the injury is of a type that a reasonable person

would see as a likely result of his or her conduct.” Whitlock v. Brueggemann, 682

F.3d 567, 582 (7th Cir. 2012) (citation omitted). But-for causation may be lacking

when an intervening decision-maker would have brought about the deprivation of

liberty even in the absence of the alleged misconduct. Zahrey, 221 F.3d at 352 n.8;

see also Massey, 759 F.3d at 355–56 (finding that the causal nexus between the

allegedly fabricated evidence and plaintiff’s conviction and incarceration was

insufficient because the evidence was not a central issue in the trial and the

prosecution’s case focused on other incriminating evidence).

       Burns identifies two topics on which Neese and Deputy Sheriff Cook

allegedly manufactured evidence — his distribution of narcotics for financial gain

and his injection of others with narcotics. After reviewing the transcripts of Burns’

bond hearing and trial,8 I find that the causal nexus between the evidence at issue

here and Burns’ incarceration is insufficient to show that the latter resulted from

the former. In particular, I find that independent decision-makers would have

brought about Burns’ incarceration even without this evidence.




       8
         In ruling on a motion to dismiss, the court may consider documents incorporated
into the complaint by reference and matters of which a court may take judicial notice.
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The court may
properly take judicial notice of matters of public record. Philips v. Pitt Cty. Mem’l Hosp.,
572 F.3d 176, 180 (4th Cir. 2009).
                                           -14-
      As Burns alleges in his Amended Complaint, he was incarcerated

continuously from March 28, 2013 to July 21, 2016. In Burns’ March 28, 2013,

bond hearing, the magistrate judge ordered that he be be detained while the charges

against him were pending. The judge stated:

             The allegations that I believe that, frankly, carry the day for me
      are the fact that you live at home with your two young daughters,
      there are needles that are found in your house, and there’s no reason
      — no evidence as to why needles should be in your house at this point
      in time. There is evidence and testimony from Deputy Cook that you
      are a heroin user. And that in the conversation with you yesterday,
      that you had admitted that, through your drug use, you had been
      involved with the injection of a minor with controlled substances.

            Based upon all of that, I do find there’s clear and convincing
      evidence that you’re a danger to the community.

Hr’g Tr. 25:6–17, United States v. Burns, No. 6:13CR00003 (W.D. Va. Mar. 28,

2013), ECF No. 271. Although the magistrate judge considered evidence that

Burns had injected others with narcotics, he also made clear that he gave equal, if

not more, consideration to other evidence when deciding whether to detain Burns.

In a subsequent bond hearing on January 7, 2014, arising from the Superseding

Indictment, the judge ordered that Burns continue to be detained. The judge

reiterated the statement above and also found that Burns had become a flight risk.

Accordingly, the facts do not show that Burns’ pretrial incarceration would not

have occurred absent the allegedly fabricated evidence.




                                        -15-
      In addition, a review of the testimony presented at Burns’ trial reveals that

any allegedly fabricated evidence was not the but-for cause of his conviction.

Burns was tried on a charge of conspiring to distribute or possess with the intent to

distribute controlled substances. As evidence of both the conspiracy and Burns’

distribution of controlled substances, the government presented testimony from

Burns’ alleged co-conspirators and others who had received pills from him,

totaling fifteen such witnesses. Many of these witnesses testified that Burns had

sold them pills, and four testified that Burns had injected them with narcotics.

Absent this testimony, however, a substantial amount of additional evidence

supports Burns’ conviction. These witnesses also testified that Burns had given

them pills as gifts; they had traded pills with Burns; Burns had given them pills in

the form of a loan, for which he expected to be repaid at a later time; and Burns

had facilitated sales and exchanges of pills between them and others. Moreover,

Officer Dryden testified that Burns had told her that he intended to give pills to two

individuals. In light of the totality of the evidence presented at the trial, I cannot

conclude that the jury would have acquitted Burns absent the allegedly fabricated

evidence. Thus, the facts do not support a sufficiently strong causal connection

between this evidence and Burns’ incarceration.

      Because the facts do not show that Burns’ incarceration resulted from the

allegedly fabricated evidence, they fail to allege a violation of Burns’


                                         -16-
constitutional rights.   Accordingly, qualified immunity protects Neese from

liability for her alleged conduct, and I will grant her Motion to Dismiss as to

Burns’ remaining claims.

                                         III.


      For the foregoing reasons, it is ORDERED as follows:

      1.     Defendant Ashley Neese’s Motion to Dismiss, ECF No. 23, is

GRANTED and the action against said defendant is DISMISSED and the Clerk

shall terminate her as a party hereto; and

      2.     Defendant Ashley Neese’s Motion to Strike Burns’ Untimely

Memorandum in Opposition to Motion to Dismiss, ECF No. 27, is DENIED.


                                                ENTER: February 12, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                         -17-
